Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (d)(28) SUBADVISORY AGREEMENT This SUBADVISORY AGREEMENT (Agreement) is made this 2nd day of September, 2008, by and between Western Asset Management Company, a corporation organized under the laws of California (the Subadviser) and Western Asset Management Company Pte. Ltd., a corporation organized under the laws of Singapore (Western Singapore). WHEREAS, the Subadviser has been retained by Legg Mason Partners Fund Advisor, LLC to provide investment advisory, management, and administrative services to Legg Mason Partners Institutional Trust (the Trust), a Maryland business trust registered as a management investment company under the Investment Company Act of 1940, as amended (the 1940 Act) to provide investment advisory, management, and administrative services to the Trust with respect to the series of the Trust designated in Schedule A annexed hereto (the Fund); and WHEREAS, the Subadviser wishes to engage Western Singapore to provide certain investment advisory services to the Fund, and Western Singapore is willing to furnish such services on the terms and conditions hereinafter set forth; NOW THEREFORE, in consideration of the promises and mutual covenants herein contained, it is agreed as follows: 1. In accordance with and subject to the Subadvisory Agreement between the Subadviser and Legg Mason Partners Fund Advisor, LLC with respect to the Fund (the Subadvisory Agreement), the Subadviser hereby appoints Western Singapore to act as a subadviser with respect to the Fund for the period and on the terms set forth in this Agreement. Western Singapore accepts such appointment and agrees to render the services herein set forth, for the compensation herein provided. 2. The Subadviser shall cause Western Singapore to be kept fully informed at all times with regard to the securities owned by the Fund, its funds available, or to become available, for investment, and generally as to the condition of the Funds affairs. The Subadviser shall furnish Western Singapore with such other documents and information with regard to the Funds affairs as Western Singapore may from time to time reasonably request. 3. (a) Subject to the supervision of the Trusts Board of Trustees (the Board), Legg Mason Partners Fund Advisor, LLC and the Subadviser, Western Singapore shall regularly provide the Fund with respect to such portion of the Funds assets as shall be allocated to Western Singapore by the Subadviser from time to time (the Allocated Assets), with investment research, advice, management and supervision and shall furnish a continuous investment program for the Allocated Assets consistent with the Funds investment objectives, policies and restrictions, as stated in the Funds current Prospectus and Statement of Additional Information.
